ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 27, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, Abedini, US 11184869 B2, is believed to be the prior art reference most closely related to the subject matter claimed by the present application. Said reference discloses a system for use in transmitting data, the system comprising at least one wireless beacon positionable in a work zone, the at least one wireless beacon configured to emit a signal (see column 2 lines 12-16: One embodiment is directed to a system for tracking parts through different work areas of a manufacturing or service facility. The system includes at least one wireless beacon coupled to a part located in the manufacturing or service facility); a wireless transceiver configured to receive the signal see column 3 lines 14-18: The system also includes a plurality of receiver devices configured to wirelessly receive the location signals from the at least one wireless beacon and determine a location in the facility of the at least one wireless beacon and a controller in communication with the wireless transceiver (see column 10 lines 40-43: FIG. 1 illustrates a block diagram of a wireless beacon 100, according to one embodiment. The wireless beacon 100 includes a processor 102, memory 104, a receiver 106, a transmitter 108... See lines 63-64: Processor 102 may include one or more microprocessors, microcontrollers), the controller configured to receive a data package associated with the object (see column 3 lines 14-18: The system also includes a plurality of receiver devices configured to wirelessly receive the location signals from the at least one wireless beacon and determine a location in the facility of the at least one wireless beacon); and determine a location of the object based on an analysis of the signal (see column 2 lines 22-28: The system also includes one or more monitoring servers configured determine a location of the part in the manufacturing or service facility based upon the location signal and the different signal strengths captured by the plurality of receiver devices. The tracking system provides real-time locations of the part in such a facility).
However, said reference, either alone or combined, is believed not to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 7, and 16, particularly, a diagnostic device configured to mate with an object positionable in the work zone; and transmitting, via the wireless transceiver, the data package to the work zone when it is determined that the object is positioned within the work zone. Therefore the aforesaid claims are believed to be allowable.
Claims 2-6, 8-15, and 17-20 are also believed to be allowable by virtue of their dependence from claims, 1, 7, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., tracking parts in manufacturing facilities.
US 11343758 B2		US 11195153 B2		US 10346807 B2
US 10430754 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 2, 2022